Name: Commission Regulation (EEC) No 2021/84 of 12 July 1984 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  international trade
 Date Published: nan

 14. 7. 84 Official Journal of the European Communities No L 187/51 COMMISSION REGULATION (EEC) No 2021/84 of 12 July 1984 making the importation of certain textile products originating in Turkey subject to quantitative limitation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, After consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas imports of textile products on the Commu ­ nity market have during recent years given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; Whereas, in consequence of this situation, imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas imports into France, Italy and the United Kingdom of woven fabrics of cotton (category 2) origi ­ nating in Turkey in the first four months of 1984 have already reached 55 %, 56 % and 97 % respectively of 1983 imports ; Whereas imports into France of shirts (category 8) originating in Turkey in the first four months of 1984 have already reached 59 % of 1983 imports ; Whereas imports into the United Kingdom of terry ­ towelling (category 9) originating in Turkey in the first five months of 1 984 have already reached 54 % of 1983 imports ; Whereas imports into Germany, Italy and the United Kingdom of bed linen (category 20) originating in Turkey in the first four months of 1984 have already reached 60 % , 77 % and 39 % of 1983 imports respectively ; Whereas by Commission Regulation (EEC) No 1259/84 (2), the Community adopted safeguard measures providing for the temporary suspension of the issuing of import documents for an initial period until 15 July 1984, of the issue of import documents for textile products falling within categories 2, 8 , 9 and 20 ; Whereas the extremely- rapid increase in recent months of imports into Germany, France, Italy and the United Kingdom of woven fabrics of cotton, shirts, terry-towelling and bed linen originating in Turkey has helped to exacerbate the cumulative disturbance of these markets and that, in previous years the Commu ­ nity was obliged to submit these imports to Commu ­ nity or regional quantitative restrictions ; Whereas the rate of imports into the Community remains higher than that which has, in previous years, justified the application of safeguard measures for the same categories ; Whereas the volume of this increase makes it neces ­ sary to take immediate action aimed at avoiding irre ­ parable damage to Community producers ; whereas it therefore justifies the adoption, pursuant to Article 60 of the Additional Protocol to the Association Agree ­ ment between the European Economic Community and Turkey, of the safeguard measures needed to over ­ come these difficulties, HAS ADOPTED THIS REGULATION : Article 1 1 . The importation into France, Italy and the United Kingdom of the textile products of category 2 listed in the Annex originating in Turkey, shall be subject, until 31 December 1984 to the quantitative limits fixed therein . 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to France, Italy and the United Kingdom before the entry into force of this Regulation . Article 2 1 . The importation into France of the textile products of category 8 listed in the Annex originating in Turkey shall be subject, until 31 December 1984, to the quantitative limits fixed therein . 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to France before the entry into force of this Regulation . Article 3 1 . The importation into the United Kingdom of the textile products, category 9, listed in the Annex origi ­ nating in Turkey shall be subject, until 31 December 1984 to the quantitative limits fixed therein . 2. The provisions of the preceding paragraph shall not apply to products which have been placed on (') OJ No L 192, 26. 8 . 1971 , p . 14. (2) OJ No L 122, 8 . 5. 1984, p. 9 . No L 187/52 Official Journal of the European Communities 14. 7. 84 board and are in the course of shipment to the United Kingdom before the entry into force of this Regula ­ tion . 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to Germany, Italy and the United Kingdom before the entry into force of this Regulation . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1984. Article 4 1 . The importation into Germany, Italy and the United Kingdom of the textile products of category 20 listed in the Annex originating in Turkey shall be subject, until 31 December 1984 to the quantitative limits fixed therein. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1984. For the Commission Ã tienne DAVIGNON Vice-President 14. 7 . 84 No L 187/53Official Journal of the European Communities ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 16 July to 31 December 1984 2 55.09 Turkey TonnesF I UK 100 250 100 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 55.09-03, 06, 07, 08 , 11 , 12, 13 , 16, 17, 19, 32, 34, 35, 39, 41 , 49, 53, 54, 55, 59 , 61 , 63 , 66, 67, 68 , 71 , 73 , 75, 78, 79, 80 , 83, 84, 85, 89 , 90, 91 , 98 , 99 04, 05, 09, 10, 14, 15, 21 , 29, 37, 38 , 51 , 52, 56, 57, 64, 65, 69, 70, 76, 77, 81 , 82, 87, 88, 92, 93, 8 Turkey F 49061.03 A 1 000 pieces Men s and boys under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres 61.03-11 , 15, 19 9 55.08 Turkey UK Tonnes 300 62.02 B III a) 1 Terry-towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 55.08-10, 30, 50 , 80 62.02-71 20 Turkey Tonnes62.02 B la) c) D I UK 300 100 300 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Bed linen, woven62.02-12, 13, 19